Title: From George Washington to Major General Nathanael Greene, 22 November 1777
From: Washington, George
To: Greene, Nathanael



Dear Sir
Head Quarters Whitemarsh [Pa.] 22d November 1777

I am favd with yours of Yesterday Afternoon from Burlington. As you have crossed the River, an attack upon the Enemy’s detachment if it can be made with success, would be a most desirable object. But I must leave the propriety of it entirely to your own judgment. I have heard nothing more of Glovers Brigade than that they were advancing down the Road from Morris Town; I sent an Express to meet them, and to turn them down towards you, but I think you had better dispatch one of your family or an Officer to guide them to you. There are not more than one hundred and Seventy of Morgan’s Corps fit to march, as they

in general want Shoes, they went Yesterday and will join you I suppose this day. Captn Lee’s Troop are not yet come from the other Side of Schuylkill, but they are expected every instant, and will be sent immediately over to you. If you can procure any account that you think may be depended upon, of the Number that the Enemy detached from Philada, I beg you will send it to me. Or if they send any part of their force back, let me know it instantly. I shall be anxious to hear of every movement of you or the Enemy and I therefore wish to have the most constant advices. I am Dear Sir Yr most obt Servt.

P.S. I shall order an Express to be stationed at Bristol to bring on your dispatches.

